Case
  Case
     17-34665-KLP
        3:18-cv-00784-JAG
                     Doc 6865
                           Document
                               Filed 04/16/19
                                      13 Filed 04/12/19
                                               Entered 04/16/19
                                                        Page 1 of
                                                                13:37:39
                                                                  5 PageID#
                                                                          Desc
                                                                            1537
                                                                               Main
                              Document     Page 1 of 5
Case
  Case
     17-34665-KLP
        3:18-cv-00784-JAG
                     Doc 6865
                           Document
                               Filed 04/16/19
                                      13 Filed 04/12/19
                                               Entered 04/16/19
                                                        Page 2 of
                                                                13:37:39
                                                                  5 PageID#
                                                                          Desc
                                                                            1538
                                                                               Main
                              Document     Page 2 of 5
Case
  Case
     17-34665-KLP
        3:18-cv-00784-JAG
                     Doc 6865
                           Document
                               Filed 04/16/19
                                      13 Filed 04/12/19
                                               Entered 04/16/19
                                                        Page 3 of
                                                                13:37:39
                                                                  5 PageID#
                                                                          Desc
                                                                            1539
                                                                               Main
                              Document     Page 3 of 5
Case
  Case
     17-34665-KLP
        3:18-cv-00784-JAG
                     Doc 6865
                           Document
                               Filed 04/16/19
                                      13 Filed 04/12/19
                                               Entered 04/16/19
                                                        Page 4 of
                                                                13:37:39
                                                                  5 PageID#
                                                                          Desc
                                                                            1540
                                                                               Main
                              Document     Page 4 of 5
Case
  Case
     17-34665-KLP
        3:18-cv-00784-JAG
                     Doc 6865
                           Document
                               Filed 04/16/19
                                      13 Filed 04/12/19
                                               Entered 04/16/19
                                                        Page 5 of
                                                                13:37:39
                                                                  5 PageID#
                                                                          Desc
                                                                            1541
                                                                               Main
                              Document     Page 5 of 5
